DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20,22 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funiyu et al. (JP 62-124007) in view of Kummerling et al. (DE 3819571).  Funiyu discloses a method and apparatus for stretch reducing tubes (10) comprising a plurality of roll stands (24; Fig. 2) and at least one outlet side wall thickness sensor (28) for measuring an outlet side wall thickness of the tubes (10) exiting the roll stands (24; [0001], lines 105-107) wherein the controller (32) is configured to receive measurement data from the outlet wall thickness sensor (28) and to control the roll stands (24) with a speed motor control (26).  Funiyu discloses that a weight of the incoming tube (20) is measured and the controller (32) sets a roll rotation speed ([0001], lines 116-119).  Regarding claim 18, Funiyu discloses speed regulation of the roll stands with speed motor control (26).  Funiyu does not disclose that the controller determines an inlet side wall thickness of the tube. 
Kummerling teaches ([0023], lines 251-252 and [0024], lines 274-277) that a wall thickness of an incoming pipe (4) is determined from a weight of the pipe and an inlet length of the pipe and Kummerling teaches that an outlet side wall thickness sensor (10) measures the outlet wall thickness of the pipe and a computer compares the outlet wall thickness to a predetermined desired wall thickness Ss ([0023], lines  257-265) and controls a speed of the stands (2) for subsequent next pipes ([0024] lines 284-287).  Regarding claims 17,19,20,22 and 26-28, Kummerling teaches one or more setpoint values (Ss) and a deviation from that value where a correction factor is determined by the computer ([0023], lines 263-265) to forecast (correction values eK1,eK2) for a wall thickness of subsequent pipes (No. 2, No. 3, No. 4) ([0024], lines 282-287).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to determine an inlet side wall thickness of the tube of Funiyu before entering the roll stands as taught by Kummerling in order to determine an inlet wall thickness setpoint for subsequent tubes that are rolled.  Kummerling teaches that an inlet wall thickness is a calculation which is determined from tube weight and tube length and it is an obvious modification to perform the calculation with the process computer of Funiyu as taught by Kummerling since Funiyu has a weighing station (22) at an entry of the roll stands, the weighing station providing a tube weight value (W; Fig. 2) to the process computer (32). 
Claim(s) 21,23,29,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funiyu in view of Kummerling and further in view of Sato (JP 60-177907).  Funiyu in view of Kummerling does not disclose a sensor for sensing an inlet wall thickness dimension of the incoming tube.  Sato teaches a seamless pipe rolling apparatus (Fig. 1) and controller (4,7,8) that includes an inlet tube wall thickness sensor (9) and an outlet wall thickness sensor (10) wherein the controller compares the inlet and outlet wall thicknesses and the controller corrects a roll stand based on a deviation signal between the inlet and outlet tube wall thickness.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the apparatus of Funiyu to include an inlet side wall thickness sensor as taught by Sato in order to directly sense an inlet tube wall thickness prior to entry into the roll stands and compare the inlet and outlet wall thickness deviation for roll stand control.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725